Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Non-Final Office Action
DETAILED ACTIONClaim Rejections - 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:A person shall be entitled to a patent unless:(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.Claims 63, 66-89, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record Chen (US-PGPUB-NO:  US20030090239)(As to claim 63, 71, 77, Chen discloses):63. (New) A power tool system comprising [Fig. 1 depicting a handheld power tool.]:a power tool comprising a motor [Para. 86: "motor"], a power tool housing accommodating the motor- [Para. 18: "power tool", "motor""], and a battery pack interface electrically connected to the motor within the power tool housing [Para. 87: "connected", "motor", "power supply"];a battery pack comprising at least one battery cell [Para. 34: "battery pack", "block"; also, Para. 82, "battery pack"], a battery pack housing accommodating the at least one battery cell [Fig. 11, 162], and a power tool interface electrically connected to the at least one battery cell within the battery pack housing, the power tool interface being configured to be physically and electrically connected to and disconnected from the battery pack interface of the power tool [Fig. 1 as shown below];

    PNG
    media_image1.png
    350
    613
    media_image1.png
    Greyscale
and a wireless communicator configured to be attached to and detached from the power tool housing, the wireless communicator being configured to wirelessly transmit data between the power tool and an external device using radio waves [Fig. 33, 523], wherein the power tool housing comprises a receptacle opening configured to accommodate the wireless communicator within the power tool housing such that no part of the wireless communicator projects or protrudes beyond an outer surface or contour of the power tool housing [Fig. 1 along with Fig. 33, wherein, Fig.1 represents physical functional feature (housing) and Fig. 33 depicts the wireless communication feature].

    PNG
    media_image2.png
    347
    605
    media_image2.png
    Greyscale
(As to claim 66, Chen discloses):66. (New) The power tool system according to claim 63 [Fig. 1 depicting a handheld power tool.], wherein the power tool further comprises a first communication terminal that is configured to be electrically connected to the wireless communicator [Fig. 33], when the wireless communicator is accommodated within the receptacle opening [Fig. 1].(As to claim 67, Chen discloses):67. (New) The power tool system according to claim 66 [Fig. 1 depicting a handheld power tool.], wherein the wireless communicator comprises a second communication terminal that is configured to contact with the first communication terminal of the power tool, when the wireless communicator is accommodated within the receptacle opening [Fig. 14, notice that the communication port is accommodated with the power tool electrical module].

    PNG
    media_image3.png
    402
    614
    media_image3.png
    Greyscale
(As to claim 68, 74, Chen discloses):68. (New) The power tool system according to claim 63 [Fig. 1 depicting a handheld power tool.], wherein the power tool further comprises a power tool controller [Para. 21: "power supply", "controller"] that is electrically connected to the communication terminal via a wired connection within the power tool housing [Fig. 14, refer to the voltage regulator to control device and the communication port].(As to claim 69, Chen discloses):69. (New) The power tool system according to claim 63 [Fig. 1 depicting a handheld power tool.], wherein the wireless communicator is configured to receive the data from the external device, and the battery pack and/or the power tool further comprises a memory configured to store the data received by the wireless communicator [Fig. 33 depicting that wireless communicator receive data from external device].(As to claim 70, 76, Chen discloses):70. (New) The power tool system according to claim 63 [Fig. 1 depicting a handheld power tool.], wherein the external device includes one or more of a smart phone a PDA, a tablet computer, a laptop computer or a dedicated display device [Para. 228: "display information"].(As to claim 72-73, 78, Chen discloses):72. (New) The power tool system according to claim 71 [Fig. 1 depicting a handheld power tool.], wherein the power tool further comprises a first communication terminal that is configured to be electrically connected to the Bluetooth communication device, when the Bluetooth communication device is accommodated within the receptacle opening [Fig. 33, refer to the wireless communication modules (transmitting and receiving), Bluetooth communication by the applicant is functionally equivalent to wireless communication of the reference].(As to claim 75, Chen discloses):75. (New) The power tool system according to claim 71 [Fig. 1 depicting a handheld power tool], wherein the Bluetooth communication device is configured to receive the data from the external device , and the battery pack and/or the power tool further comprises a memory configured to store the data received by the Bluetooth communication device [Fig. 33, refer to the wireless communication modules (transmitting and receiving), Bluetooth communication by the applicant is functionally equivalent to wireless communication of the reference. Also, Fig. 14 at EPROM (memory for storage) connected with the communication port].(As to claim 79, 88, Chen discloses):79. (New) The power tool according to claim 78 [Fig. 1 depicting a handheld power tool.], wherein the wireless communicator is configured to access and wirelessly transmit at least one type of data stored in a controller located in the power tool selected from the group consisting of: a charge level of a battery pack attached to the battery pack interface [Fig. 1], a number of hours of operation of the power tool, a power tool overheated alert [Para. 180, 184: "overheat signal], and/or a battery pack overheated alert [Para. 19: "battery pack", "heats"; also, Para. 68, "battery pack", "heating"].(As to claim 80, Chen discloses):80. (New) The power tool according to claim 79 [Fig. 1 depicting a handheld power tool.], wherein the wireless communicator further comprises at least one power terminal-configured to conduct current from a corresponding power terminal in the power tool-[Para. 87 and 100], to the Bluetooth communication device [Fig. 33].(As to claim 81, Chen discloses):81. (New) The power tool according to claim 80 [Fig. 1 depicting a handheld power tool.], wherein the wireless communicator further comprises a self-contained power supply [Fig. 1. Self-contained power supply is interpreted as battery powered module].(As to claim 82, Chen discloses):82. (New) The power tool according to claim 81 [Fig. 1 depicting a handheld power tool.], wherein the self-contained power supply is a lithium-based battery cell [Fig. 1. Note: Lithium based battery is commonly known to be used for handheld devices].(As to claim 83-84, Chen discloses):83. (New) The power tool according to claim 79 [Fig. 1 depicting a handheld power tool.], wherein the wireless communicator is configured to change an operating parameter stored in the controller of the power tool in response to receiving an operating parameter signal from the external device via the Bluetooth communication device [Fig. 14 refer to EPROM and communication port. Note: EPROM is generally used to store system parameters, including device serial number ].(As to claim 85, Chen discloses):85. (New) The power tool according to claim 78 [Fig. 1 depicting a handheld power tool.], wherein the wireless communicator further comprises a rib formed on the wireless communication adapter [Para. 101: "adapter"] and configured to engage in a slot [Para. 84: "engage"] defined in the receptacle of the power tool housing [Fig. 4], in order to position the wireless communicator [Fig. 1 and 4].(As to claim 86, Chen discloses):86. (New) The power tool according to claim 78 [Fig. 1 depicting a handheld power tool.], further comprising means for detachably engaging the wireless communicator in the power tool housing [Fig. 4 depicting detachably power tool housing, which may contain communication module (Fig. 14)]
(As to claim 87, Chen discloses):87. (New) The power tool according to claim 78 [Fig. 1 depicting a handheld power tool.], wherein a slot is defined in the receptacle opening and is configured to receive a rib formed on the wireless communicator [Fig. 4 along with Fig. 14].(As to claim 89, Chen discloses):89. (New) The power tool system according to claim 88 [Fig. 1 depicting a handheld power tool.], wherein the app has an interface for manually inputting a change of at least one operational parameter of the power tool via a touch display of the external device [Para. 228: "display information"].

Allowable Subject Matter
The following claims would be allowable if all rejections/objections cited in this office action (if any) are overcome and rewritten to include all of the limitations of the base claim and any intervening claims.The reason for this allowance is: the claimed subject matter could not have been anticipated or obviated using any prior arts.Allowable claims are: 64-65.
Conclusion

The prior art made of record in the form PTO-892 are not relied upon is considered pertinent to applicant's disclosure.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.Contact information:Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED ALAM whose telephone number is (571) 270-1507, email address: [mohammed.alam@uspto.gov] and fax number (571) 270-2507. The examiner can normally be reached on 10AM to 4PM (EST), Monday to Friday. If attempts to reach the examiner by telephone are unsuccessful, the Examiner's Supervisor, JACK CHIANG can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300./Mohammed Alam/Primary Examiner, Art Unit 2851